Citation Nr: 1821187	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-20 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to an initial compensable rating for bilateral photophobia.

4.  Entitlement to service connection for a skin disability, to include pseudofolliculitis barbae.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for bilateral hip disabilities.

7.  Entitlement to service connection for bilateral knee disabilities.

8.  Entitlement to service connection for bilateral ankle disabilities.

9.  Entitlement to service connection for a respiratory disability, to include asthma.

10.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2012, October 2012, and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction was subsequently transferred to the RO in Wichita, Kansas.

In December 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

While the Veteran filed claims for service connection for arthritis of the low back, bilateral hips, bilateral knees, and bilateral ankles, as well as asthma, the Board has expanded those claims to include all skin disabilities (not just pseudofolliculitis barbae), all orthopedic disabilities (not just arthritis), and all respiratory disabilities (not just asthma), other than the claim for service connection for COPD which is being denied for the reasons discussed below.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

The issues of service connection for bilateral hip, bilateral knee, bilateral ankle, lumbar spine disabilities, sleep apnea, respiratory disability, and pseudofolliculitis barbae are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's bilateral hearing loss is related to in-service noise exposure.

2.  The preponderance of the evidence weighs against a finding that the Veteran has COPD at any time during the current appeal.

3.  The preponderance of the evidence weighs against a finding that photophobia requires the continuous use of medication or results in incapacitating episodes; nor is visual acuity worse than 20/40 in either eye.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for entitlement to service connection for COPD have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for a compensable initial rating for bilateral photophobia have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.79, Diagnostic Code (DC) 6099-6012 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Merits

A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


1.  Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran was afforded a VA examination in March 2012.  Testing showed hearing loss for VA purposes.  See id.

In service, the Veteran's exposure to loud noise is conceded.  He testified as to working near a flight line.  The Veteran is competent to report such and there is no reason to doubt his credibility.  Indeed, such is consistent with the Veteran's military occupational specialty (MOS) as a security specialist, which has a "moderate probability" of noise exposure.  See Veterans Benefits Administration Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  All Fast Letters have been rescinded and summaries incorporated into VA's Adjudication Manual.

Regarding nexus, the March 2012 VA examiner opined that it was less likely than not that the Veteran's hearing loss was related to service.  The examiner's sole rationale was that hearing was "normal" upon entrance and separation.  

The Board finds the March 2012 opinion of little, if any, probative value.  The examiner relied solely on the fact that hearing was "normal" during service.  See Hensley v. Brown, 5 Vet. App. 155, 160.  Further, the separation examination showed evidence that at bilateral hearing was not "normal," as several decibels were recorded as 25.  See id at 158 (noting that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss).  As such, the Board finds the October 2011 opinion of little, if any, probative value.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (Board charged with assessing the probative value of evidence).

During his Board hearing, the Veteran testified that he never noticed decreased hearing.  See Board Hearing Transcript (Tr.) at 4.  However, he explained that his wife noticed that he was having difficulty hearing and always turned the volume up loud on the television about a year following service.  See id.

The Board notes that at the current juncture, there is no probative medical opinion addressing the etiology of the Veteran's bilateral hearing loss.  The Board could remand for a medical opinion.  However, remand could be interpreted as a violation of 38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination") and Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).

The Board finds the evidence is at least in relative equipoise as to whether the Veteran's bilateral hearing loss is related to service.  The evidence shows abnormal hearing during service.  See Hensley, 5 Vet. App. at 158.  Further, the Veteran credibly testified that his wife noticed his decreased hearing ability within about a year of service, with no apparent intervening events.  This is evidence of a nexus between hearing loss and service.  As the reasonable doubt created by the relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) ("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").



2.  COPD

The Veteran claims that service connection for COPD is warranted.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Thus, a necessary element for establishing any claim for entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

The Veteran was afforded a VA examination in October 2012.  There, after completing a battery of tests, the examiner concluded that the Veteran does not have COPD.

Treatment records associated with the claims file do not reveal a diagnosis of COPD.  While tests were performed to determine whether the Veteran actually suffers from COPD, no such results reveal the presence of COPD.

The Veteran testified at his Board hearing that he was unsure if he had ever been diagnosed with COPD.  See Board Hearing Tr. at 14.

There is no other medical evidence related to the Veteran's purported COPD.  The Veteran is competent to assert that he experiences respiratory problems.  However, he has not been shown to be competent to diagnose COPD-a complex medical condition.  See also Jandreau v. Nicholson, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent that the Veteran's is competent to diagnose COPD, the Board finds that the detailed findings from the October 2012 VA examination-which showed that the Veteran did not have COPD-are of far greater probative weight than the statements of the Veteran and, indeed, the Veteran stated that he is unsure whether he has been diagnosed with COPD.

Thus, the preponderance of the evidence is against the claim for entitlement to service connection for COPD.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  In addition, what constitutes a claim cannot be limited by a lay veteran's assertion of his or her condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons, 23 Vet. App. at 4-5.  Thus, as a general matter, a claim for service connection for COPD should not be denied based on the lack of a current disability if the Veteran has a respiratory disability other than COPD.  In this case, however, the Board is remanding a claim for service connection for a respiratory disability for additional development.  The denial of service connection specifically for COPD is therefore appropriate in this case.

B.  Increased Rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

In this appeal, the Veteran is challenging the initially assigned disability rating.  The appeal has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected disability is rated noncompensable under DC 6099-6012.

Hyphenated DCs are used when a rating under one code requires use of an additional DC to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  DC 6099 refers to an unlisted disability of the eye.  DC 6012 refers to angle-closure glaucoma.  The evaluation for angle-closure glaucoma is to be rated on the basis of either visual impairment due to angle-closure glaucoma or incapacitating episodes, which ever results in a higher rating.  See 38 C.F.R. § 4.79, DC 6012 (2017).  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  See 38 C.F.R. § 4.79, DC 6012 (2017).

Under DC 6012, a 10 percent rating is warranted for angle-closure glaucoma when continuous medication is required; a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; a 60 percent evaluation is warranted with incapacitating episodes having a total duration of at least 6 weeks during the last 12 months.

Evaluations for impairment of central visual acuity range from noncompensable to 100 percent.  A 0 percent rating is assigned where vision in both eyes is 20/40; a 10 percent rating is assigned where vision in one eye is 20/50, and vision in the other eye is 20/50 or 20/40.  See 38 C.F.R. § 4.79, DC 6064.  Generally, rating based on visual acuity is based on the best corrected distant vision.  38 C.F.R. § 4.76(b). 

Although the schedular criteria do not specifically outline any criteria for a noncompensable (0 percent) rating, a zero percent evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2017).

Turning to the evidence of record, the Veteran was afforded a VA examination in June 2013.  There, corrected distant vision was 20/40 bilaterally, as was corrected near vision.  There was no notation that the Veteran's service-connected disability requires the use of medication and the examiner stated that the Veteran's service-connected disability is not productive of incapacitating episodes.

The Veteran has obtained VA optometry treatment.  A review of those records does not reveal any incapacitating episodes related to the eyes, the continuous use of medication, or any corrected vision worse than 20/40 bilaterally.

During his Board hearing, the Veteran testified that that he experiences blurred vision.  See Board Hearing Tr. at 19-20.  He also testified that at times his vision is normal, but sometimes it is blurry.  See id.

Applying the facts to the applicable DCs, there is no evidence that the Veteran takes continuous medication to treat his service-connected eye disability.  Further, there is no evidence of any incapacitating episodes related to his service-connected eye disability.  The Veteran has made no allegation of the continuous use of medication or incapacitating episodes.

Further, while the Veteran has complained of some blurry vision at times, the evidence of record does not show that the Veteran experiences any corrected vision worse than 20/40 bilaterally.  While the Veteran is competent to testify that he experiences blurry vision, he has not asserted that his corrected vision is worse than 20/40 bilaterally, nor is there any evidence showing such.  Without any evidence that corrected vision is worse than 20/40 bilaterally, a compensable rating under the criteria for central visual acuity is not warranted.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to this claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For the foregoing reasons, the preponderance of the evidence reflects that an initial compensable rating for photophobia is not warranted.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for COPD is denied.

An initial compensable rating for bilateral photophobia is denied.


REMAND

Orthopedic Disabilities

The Veteran was afforded a VA examination in September 2012.  There, he was diagnosed with bilateral hip sprain, bilateral knee sprain, bilateral ankle sprain, and degenerative disease of the lumbar spine.  The examiner opined that those disabilities were not related to service, to include the Veteran's duties of walking on his feet as a security specialist because there are no complaints of any orthopedic problems in the service treatment records of the outpatient records from shortly following service.  The examiner stated that the Veteran worked in construction for 28 years.

The Veteran testified that he began experiencing problems in his joints shortly following service.  See Board Hearing Tr. at 10.  Thus, while correct that the Veteran did not seek treatment following service, he has competently stated that he experienced problems with those joints shortly following service.  The Board thus finds the examiner's reliance on the lack of treatment records shortly following service to be misplaced.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  As such, an addendum opinion as to whether the orthopedic disabilities are related to service is necessary.

Further, the Veteran testified to reviewing Board decisions linking orthopedic disabilities as secondary to posttraumatic stress disorder (PTSD).  The Veteran is service-connected for PTSD.  That evidence is sufficient to trigger VA's duty to obtain an opinion as to whether any of the orthopedic disabilities are secondary to service-connected PTSD.   McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Sleep Apnea

To date, the Veteran has not been afforded a VA examination detailing the nature and etiology of any sleep apnea.  He testified that he was first diagnosed with sleep apnea in 2008.  See Board Hearing Tr. at 19.  Service treatment records reveal that upon separation, the Veteran reported frequent trouble sleeping.  See December 1979 Report of Medical History.  Given the above, the standards for affording the Veteran a VA examination have been met.  McLendon, 20 Vet. App. 79.




Respiratory Disability, Including Asthma

As discussed above, the Veteran was afforded a VA respiratory examination in October 2012, where the examiner ruled out a diagnosis of COPD.  However, a later August 2013 VA treatment record notes that he was being followed for asthma.  Notably, asthma was not noted at the October 2012 VA examination.  In light of the recent diagnosis of asthma, the Board finds that a more contemporaneous VA examination should be conducted.  

Skin Disability

The Veteran asserts that he has experienced pseudofolliculitis barbae-or razor bumps-since service.  See Board Hearing Tr. at 21.  While there are no service treatment records showing razor bumps, those records do note complaints of other skin problems during service.  As such, the Board finds that a VA examination is warranted to determine the nature and etiology of any skin disability.  McLendon, 20 Vet. App. 79.


Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Request an opinion as to the etiology of the Veteran's orthopedic disabilities from an appropriate VA clinician.

The Veteran's VA claims folder should be made available to the clinician for review in conjunction with the examination.

The clinician should address the following with respect to diagnosed bilateral hip sprain bilateral knee sprain, bilateral ankle sprain, and lumbar spine degenerative disease:

(a) Whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed disability had its onset during service or is otherwise related to service.

In addressing the above, the clinician should comment on the Veteran's statement that he experienced joint problems shortly following service.

(b) Whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed disability is either (1) caused by or (2) aggravated by the Veteran's service-connected PTSD.

The examiner must provide a complete rationale for any opinion set forth.  In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.

2.  Schedule the Veteran for a VA examination to determine the etiology of any sleep apnea disability.  The Veteran's VA claims folder should be made available to the examiner for review in conjunction with the examination.

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any sleep apnea has its onset in service or is otherwise related to service.

In addressing this question, the examiner must specifically comment on the December 1979 Report of Medical History noting trouble sleeping.

The examiner must provide a complete rationale for any opinion set forth.  In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.

3.  Schedule the Veteran for a VA examination to determine the etiology of any respiratory disability.  The Veteran's VA claims folder should be made available to the examiner for review in conjunction with the examination.

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any respiratory disability has its onset in service or is otherwise related to service.

In addressing this question, the examiner must specifically comment on the 1977 record noting an upper respiratory infection.

The examiner must provide a complete rationale for any opinion set forth.  In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.

4.  Schedule the Veteran for a VA examination to determine the etiology of any skin disability.  The Veteran's VA claims folder should be made available to the examiner for review in conjunction with the examination.

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any sleep apnea has its onset in service or is otherwise related to service.

In addressing this question, the examiner must specifically comment on the August 1979 record documenting infected chigger bites, the September 1977 record documenting dry skin on the hands, dandruff, and tinea cruris.

The examiner must provide a complete rationale for any opinion set forth.  In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.

5.  After completing the above and any other development deemed necessary, readjudicate the claims remaining on appeal. If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded an appropriate time period for response before returning to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


